Jenkins, P. J.
This was a suit in the municipal court of Atlanta for money had and received. The trial judge entered a judgment of non-suit on March 19, 1931. The plaintiff made a motion for a new trial, which was overruled, and entered her appeal to the appellate division of the municipal court on April 11, 1931. While the appeal recites the filing and overruling of thg motion for a new trial, and assigns error upon *447the judgment overruling such motion on various grounds as set forth in the appeal, the grounds of the motion for a new trial are nowhere set forth. The appellate division affirmed the judgment of the trial judge, and the judge of the superior court overruled the plaintiff’s certiorari. To the latter judgment she now excepts. Held:
Decided July 14, 1932.
J. C. Bowden, Harley R. Lee, for plaintiff.
Carlton IF. Binns, for defendant.
Since the appeal to the appellate division of the municipal court assigned error only upon the judgment of the trial court overruling the plaintiff’s motion for a new trial, and the grounds of such motion were nowhere stated, the appeal was incomplete and presented nothing for consideration by the appellate division. Coppedge Dry Cleaning Co. v. Levine, 41 Ga. App. 382 (153 S. E. 206). Accordingly, the judge of the superior court did not err in overruling the certiorari.

Judgment affirmed.


Stephens and Sutton, JJ., concur.